DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 15 and 23 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The indefinite term renders the scope of the claimed pressure and hydrogen sulfide concentration of the natural gas stream unclear.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 16 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yahaya et al. (US 2018/0345229 A1).

	With regard to claims 16, 18 and 21, Yahaya et al. discloses a membrane for separating the components of a sour natural gas feed (see the abstract) comprising at three distinct moieties polymerized together, including a first moiety comprising an alkyl group (alkyl substituted CARDO, see paragraph [0016]), a second moiety (either 6FDA or durene diamine, see the abstract), and a third moiety (the other of 6FDA and durene diamine), wherein the second and third moieties are different compounds at the abstract, Fig. 1, and paragraphs [0002] and [0015]-[0016]. 

	With regard to claims 19 and 20, Yahaya et al. discloses the membrane comprising random copolymers or block copolymers at paragraphs [0020]-[0021].

	With regard to claims 22 and 23, Yahaya et al. discloses a method of separating the components of a natural gas stream with the membrane comprising separating one or more compounds (e.g. carbon dioxide, nitrogen, hydrogen sulfide) from methane applying the membrane under increased pressure greater than atmospheric pressure, wherein the natural gas stream pressure is 200 or 300 psi and the hydrogen sulfide concentration is 0.01 or 10 vol% at paragraphs [0004]-[0005] and [0008] and Tables 5-7.

	Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yahaya et al. (US 2018/0345229 A1) in view of the publication “Synthesis and Characterization of Highly Soluble and Oxygen Permeable New Polyimides Based on Twisted Biphenyl Dianhydride and Spirobifluorene Diamine” (hereinafter “the Kim et al. publication”).
	Yahaya et al. discloses the CARDO moiety being alkyl substituted at paragraph [0016], but does not mention CARDO (t-bu).
	The Kim et al. publication teaches a gas separation membrane comprising CARDO(t-bu) to incorporate bulky tert-butyl substituents into the membrane to improve thermal stability at the abstract, page 7950, second column, second full paragraph, and page 7953, first column, last paragraph to 7955, first column, first paragraph.
	It would have been obvious to one of ordinary skill in the art to incorporate the tert-butyl substituents of the Kim et al. publications as the alkyl substituent in the CARDO moiety to improve the thermal stability of membrane, as suggested by the Kim et al. publication at page 7950, second column, second full paragraph and page 7953, first column, last paragraph to 7955, first column, first paragraph.

9.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yahaya et al. (US 2018/0345229 A1) in view of the publication “preparation and characterization of acylated polyetherimide” (hereinafter “the Decarli et al. publication”) and the publication “Synthesis and Characterization of Highly Soluble and Oxygen Permeable New Polyimides Based on Twisted Biphenyl Dianhydride and Spirobifluorene Diamine” (hereinafter “the Kim et al. publication”).

	With regard to claims 1 and 8, Yahaya et al. discloses a method for producing a polyimide-containing compound with an alkyl group comprising providing monomers, including a monomer comprising an alkyl group (alkyl substituted CARDO, see paragraph [0016]), and using the monomers in a reaction to produce the polyimide-containing compound, wherein the alkyl group is present in the polyimide-containing compound at the abstract, Fig. 1, and paragraphs [0002] and [0015]-[0016].
	Yahaya et al. does not disclose the alkyl group being provided by Friedel-Crafts alkylation of a polyimide-containing compound, or cleaving the polyimide-containing compound to produce modified monomers that are used in the reaction.
	The Decarli et al. publication teaches that alkyl groups can be added to polyimide-containing compounds by Friedel-Crafts alkylation at the abstract, Fig. 1., and Section 2.2.
 	The Kim et al. publication teaches cleaving polyimides with hydrazine to produce monomers for subsequent reaction with other monomers to form a different polyimide at Scheme 1 and Scheme 2 at pages 7952-7953.
	It would have been obvious to one of ordinary skill in the art to incorporate the Friedel-Crafts alkylation and hydrazine cleaving of the Decarli et al. and Kim et al. publications into the method of Yahaya et al. in that such are recognized in the art as being suitable steps for synthesizing an alkyl substituted polyimide. See MPEP 2144.07. The Examiner especially notes that Applicants have not shown any unexpected or unobvious results attributable to the recited process steps.

	With regard to claims 2-5, Yahaya et al. discloses the membrane comprising random copolymers or block copolymers at paragraphs [0020]-[0021].

	With regard to claims 6 and 7, Yahaya et al. discloses the step of reacting the monomers comprising reacting monomers including 6FDA and durene diamine in addition to the alkyl substituted CARDO at the abstract, Fig. 1, and paragraphs [0015]-[0016].

	With regard to claim 9, Yahaya et al. discloses the CARDO moiety being alkyl substituted at paragraph [0016], but does not mention CARDO (t-bu).
	The Kim et al. publication teaches a gas separation membrane comprising CARDO(t-bu) to incorporate bulky tert-butyl substituents into the membrane to improve thermal stability at the abstract, page 7950, second column, second full paragraph, and page 7953, first column, last paragraph to 7955, first column, first paragraph.
	It would have been obvious to one of ordinary skill in the art to incorporate the tert-butyl substituents of the Kim et al. publications as the alkyl substituent in the CARDO moiety to improve the thermal stability of membrane, as suggested by the Kim et al. publication at page 7950, second column, second full paragraph and page 7953, first column, last paragraph to 7955, first column, first paragraph.

	With regard to claims 10 and 11, Yahaya et al. discloses preparing a membrane from the modified polyimide-containing compound, and separating the components (e.g. carbon dioxide, nitrogen, and hydrogen sulfide) of a natural gas stream with the membrane at the abstract and paragraphs [0002] and [0004]-[0005].

	With regard to claim 12, Yahaya et al. discloses the natural gas stream pressure being 200 or 300 psi and the hydrogen sulfide concentration being 0.01 or 10 vol% at paragraphs [0004]-[0005] and [0008] and Tables 5-7.

	With regard to claims 13-15, Yahaya et al. discloses the membrane being formed as a dense film by solution casting at paragraph [0015, along with the steps of separating the components (e.g. carbon dioxide, nitrogen, and hydrogen sulfide) of a natural gas stream with the membrane, wherein the natural gas stream pressure is 200 or 300 psi and the hydrogen sulfide concentration is 0.01 or 10 vol% at paragraphs [0002], [0004]-[0005], [0008] and [0055] and Tables 5-7.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 9, 2022